Citation Nr: 0109719	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation payments in the amount of $2,261.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1960 to July 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the regional office (RO) has adjudicated the issue 
of whether an overpayment of disability compensation payments 
in the amount of $2, 261.00 was properly created, and not the 
inextricably intertwined issue of entitlement to a waiver of 
the subject indebtedness, the record reflects that the 
veteran has specifically waived any consideration of this 
related matter in a written statement filed in May 2000.  
However, as the Board has determined that waiver in this case 
is critical to an appropriate disposition of the claim, and, 
in fact, forms the basis of the Board's ultimate decision, 
the Board has recharacterize the issue on appeal to comport 
with such determination.  The Board further notes that as the 
outcome occasioned by the Board's action is favorable to the 
veteran, the Board's action can not be considered prejudicial 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board finds that this case is ready 
for appellate consideration.


FINDINGS OF FACT

1.  The instructions to the veteran's original application 
for disability compensation advised the veteran that filing 
of the application would constitute an election to receive 
Department of Veterans Affairs (VA) compensation in lieu of 
the total amount of retired pay or a waiver of that portion 
of retired pay equal in amount to the VA compensation.

2.  Thereafter, a March 1981 rating decision granted service 
connection for residuals of right shoulder and knee injuries 
and hypertension, which resulted in a combined rating of 30 
percent.

3.  Specific notices of election of compensation or pension 
in lieu of retired pay or waiver of retired pay were 
submitted by the veteran in March 1981 and May 1983.  

4.  On a form for Social Security Numbers Verification, dated 
in July 1991, while the veteran identified the name of his 
previous spouse, he did not indicate her relationship to the 
veteran.

5.  In an undated letter to the RO, the veteran stated that 
his divorce was final as of November 24, 1991, and he also 
noted that he had attached a copy of the first page of the 
final decree.

6.  In a May 1998 letter, the RO notified the veteran of its 
intention to reduce his compensation benefits as a result of 
its receipt of notice of a change in the veteran's marital 
status.

7.  In a May 1998 letter to the RO, the veteran indicated 
that he thought that he had provided the RO with notice of 
his divorce action in late 1991 or early 1992, and that in 
any event, any decrease in the veteran's VA benefits would 
simply result in a shifting of the difference to the 
veteran's retirement pay.

8.  A November 1998 letter to the veteran from the VA advised 
the veteran that based on an attached audit of his account, 
the veteran owed $2,261.00, and that the VA would continue 
withholding his benefits to apply to the debt until the debt 
was paid.

9.  There was not a high degree of fault on the part of the 
veteran in the creation of the overpayment and waiver of 
recovery of the overpayment in this case would not result in 
unjust enrichment.





CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
payments would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran asserts, in essence, that the alleged overpayment 
was due to the VA's error.  Specifically, he contends that 
since he is in receipt of both VA compensation benefits and 
military retirement pay, any reduction in VA benefits which 
would have been necessitated by the veteran's 1991 divorce, 
did not result in an actual overpayment to the veteran.  

At the outset, the Board finds that this claim has been 
adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  
In this regard, the Board observes that there is no 
indication that there are any outstanding relevant documents 
or records from any source that are not already currently of 
record.  The Board further notes that while the Board does 
not find that the overpayment occurred because of VA error, 
as shown more fully below, it also finds that there was not a 
high degree of fault on the part of the veteran in the 
creation of the overpayment, and that the veteran was free of 
fraud, misrepresentation or bad faith in this matter.

The instructions to the veteran's original application for 
disability compensation advised the veteran that filing of 
the application would constitute an election to receive VA 
compensation in lieu of the total amount of retired pay or a 
waiver of that portion of retired pay equal in amount to the 
VA compensation.

Thereafter, a March 1981 rating decision granted service 
connection for residuals of right shoulder and knee injuries 
and hypertension, which resulted in a combined rating of 30 
percent.

Specific notices of election of compensation or pension in 
lieu of retired pay or waiver of retired pay were submitted 
by the veteran in March 1981 and May 1983.  On a form for 
Social Security Numbers Verification, dated in July 1991, 
while the veteran identified the name of his previous spouse, 
he did not indicate her relationship to the veteran.

In an undated letter to the RO, the veteran stated that his 
divorce was final as of November 24, 1991, and he also noted 
that he had attached a copy of the first page of the final 
decree.

In a May 1998 letter, the RO notified the veteran of its 
intention to reduce his compensation benefits as a result of 
its receipt of notice of a change in the veteran's marital 
status.

In a May 1998 letter to the RO, the veteran indicated that he 
thought that he had provided the RO with notice of his 
divorce action in late 1991 or early 1992, and that in any 
event, any decrease in the veteran's VA benefits would simply 
result in a shifting of the difference to the veteran's 
retirement pay.  

In an August 1998 letter to the veteran, the RO advised the 
veteran of the amended monthly payments resulting from the 
veteran's change in marital status, dated back to December 
1991.  A letter from the VA to the veteran at the end of 
August 1998 reflects the VA's position that the veteran owed 
$2,540.00 in overpayments which would result in a reduction 
in compensation benefits.  

A November 1998 letter to the veteran from the VA advised the 
veteran that based on an attached audit of his account, the 
veteran owed $2,261.00, and that the VA would continue 
withholding his benefits to apply to the debt until the debt 
was paid.  The notice also advised the veteran that his debt 
was created by his divorce, that the debt was properly 
established, and that the amount was correct.

Attached to the veteran's December 1998 notice of 
disagreement was a copy of the veteran's retiree account 
statement which reflects the reduction of VA monthly benefits 
as of October 1998, but that overall gross retirement pay was 
to remain the same.

At the veteran's personal hearing in May 2000, the veteran 
indicated the manner in which he provided notice of his 1991 
divorce to the RO (transcript (T.) at pp. 1-4).  He further 
recalled that at the time of his receipt of the May 1998 
letter notifying him of the RO's intent to reduce his 
benefits as a result of his change in marital status, he 
called VA and that the person he spoke to agreed that the 
change in status did not actually result in an overpayment 
(T. at p. 4).  The veteran indicated that the alleged 
overpayment had now been satisfied (T. at p. 5).  He believed 
that the VA was solely responsible for the overpayment (T. at 
p. 5).  

The applicable criteria provide that a veteran is not 
entitled to receive both compensation and military retirement 
pay, although he or she may waive retirement benefit pay to 
the amount of compensation received from the VA. 

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2000).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: (1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt. (2) Balancing of faults.  
Weighing fault of debtor against Department of Veterans 
Affairs fault. (3) Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities. (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended. (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor. (6) Changing position to one's 
detriment.  Reliance on Department of Veterans Affairs 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965 (2000).


II.  Analysis

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be any undue financial hardship resulting from recovery of 
the overpayment, whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized and 
whether the debtor relinquished a valuable right or changed 
position by reason of having relied upon the erroneous 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The overpayment in this case was established when the VA 
reduced the monthly VA compensation payments effective 
December 1991.  The veteran has maintained, however, that he 
did not realize that there was any obligation on his part to 
further advise the VA of his divorce in 1991, based on the 
fact that he had already provided the RO with a copy of his 
divorce decree in late 1991 or early 1992, and that he was 
unable to detect the existence of any overpayment since there 
was no actual increase in the amount of overall benefits to 
the veteran.  

First, as to the veteran's representation that he provided 
notice to the RO of his divorce in late 1991 or early 1992, 
while there is no evidence which clearly documents such 
communication, the Board finds that the record also does not 
impugn the veteran's credibility in this regard.  In 
addition, the undated letter refers to the first page of the 
divorce decree and the Board finds this to be an unusual 
reference in the event that the veteran was simply making an 
effort to create evidence to support his contentions after 
the fact.  Moreover, there is also no evidence of record that 
directly impugns the character of the veteran.  Consequently, 
the Board finds the veteran's statements regarding notice to 
the RO to be credible and believable.  This is not sufficient 
to overcome the presumption of regularity that arises from 
the fact that there is no record the correspondence was 
actually received by VA, but it is a factor for consideration 
in light of the circumstances of this case. 

Secondly, the veteran's retiree account statement from 1998 
illustrates that after the VA compensation benefit was 
reduced to reflect the change in the veteran's marital 
status, the veteran's overall retirement benefit remained the 
same.  The Board finds this fact makes this case 
distinguishable from the great majority of overpayment cases 
because in most instances the statements or actual checks 
provided the party clearly signal a manifest change, or 
failure to change, the VA benefit due.  In this instance, the 
Board can not find evidence that would support the conclusion 
that the veteran would have unequivocally understood there 
was an overpayment of his VA benefits.  Thus, assuming the 
veteran did send as he reports correspondence to VA to advise 
of the divorce, it is not manifest that he must have known it 
was not received.  Moreover, as far as the Board can 
ascertain, the only real net effect on the veteran's 
entitlement to VA and retirement benefits caused by the 
failure to adjust for the divorce is not "unjust 
enrichment" of the veteran by the sum of $2,261.00, but the 
fact that a few hundred dollars of additional tax liability 
was not deducted from the benefit checks or paid by the 
veteran with his tax return.  In summary, the Board finds 
that due to the lack of evidence of fault or unjust 
enrichment on the part of the veteran in this matter, and the 
fact that the Board finds the veteran to be credible as to 
his efforts to provide notice and his understanding of his 
notice obligations, it would be against equity and good 
conscience to recover the relatively small actual overpayment 
in this case.

Accordingly, under the circumstances, the Board concludes 
that recovery of the overpayment of disability compensation 
payments in the amount of $2,261.00 is waived.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965.  In reaching the decision in this 
case, the Board has resolved all doubt in favor of the 
veteran.  38 C.F.R. § 3.102 (2000).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation payments in the amount of $2,261.00 
is granted. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

